DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S Pub # 20170034217) in view of Dreier (U.S Pat # 10459664) and in further view of Herlihy (U.S Pub # 20170236120).

initiating, using one or more networked computing devices, the distributed logical service comprising ([0063] data resource control network. [0071] Each of the individual datastores 1.114A through 1.114N may collectively act as a single datastore): 
one or more nodes comprising physically independent processes, the one or more nodes independently associated with a node policy dictating attributes and capabilities of an associated node, the node policy stored locally at the associated node ([0063] use policy that controls use/utilization of data resources within datastores); 
managing a record within the distributed logical service, the managing comprising ([0063] management of data resources): 
creating the record and capturing context for the record at creation ([0080] upon completion of the transaction, a transaction record is generated and may include data as to the nature of the transaction).
storing the record in a collection at the node ([0072] The data resource stored in the datastore 1.114 may be a grouped collection of attributes and values within a data structure (which may be commonly referred to as a data object)).
receiving a request, through the node, for executing a data transaction involving the record ([0079] transaction may be initiated when a data organism requests access to an electronic record); 

performing the data transaction for the record at the node ([0119] deliver the protected resource); and 
automatically capturing context for the data transaction and storing new context information resulting from the data transaction or a different transaction in the context graph structure ([0073] data resources/data organisms may be stored as nodes in a graph data structure. [0087] determines whether the contained data 2.108 of one or more of the data resources and/or data organisms 2.100 that are transacting should be updated. information such as a time of the transaction 2.00, use data of the transaction 2.00, and/or performance of the executed computing processes. deposits one or more transaction records 2.302 in the hastory 2.104 of the particular data resource that is a data organism); and 
wherein node policies of the one or more nodes and a captured context of one or more data transactions limit which target data the one or more nodes can access and which tasks the one or more nodes can perform on the target data ([0078] The computing processes 2.110 may contain the computer-readable instructions 4.204 that may also specify a use policy 4.108 that defines an authorized context for which access to and/or use of the data organism 2.100 is authorized by the device 1.104A and/or a user of the device 1.104A. The use policy 4.108 evaluates one or more contextual values to determine whether a use request satisfies the authorized context. For example, the contextual values may include which user is making the authorization 
Dreier discloses:
wherein the context comprising a location of a node of the one or more nodes where the data was created, a time the data was created, and a user that created the data ([Col. 23 lines 49-58] audit log entries include destination and source addresses, a timestamp, and user login information);
the context comprising a location of a node of the one or more nodes where the data transaction occurred, a time the data transaction occurred, what the data transaction was, and a user that requested the data transaction ([Col. 23 lines 49-58] audit log entries include destination and source addresses, a timestamp, and user login information);
storing the context as a graph node within a context graph structure stored at the node physically separately from the record stored at the node (Fig. 3c [Col. 30 lines 52-60] metadata structured as directed acyclic graph. Pointer to data objects).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage policy system of Anton by the file system of Dreier to record metadata including context about the transaction.

	Herlihy discloses:
creating the record and capturing context for the record at creation at a node ([0045] a transaction enters the network via a remote procedure call to a node, which may be referred to as an acceptor node. [0060] it returns a receipt that includes acceptor data, which includes an acceptor ID, a sequence number, and an acceptor signature);
validating, by the node using the node policy of the node, the request for the data transaction ([0045] a node validates each transaction. [0029, 0045-0046] in a decentralized distributed ledger system, each node can accept, store, validate and receive transactions from each other).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton and Dreier by the distributed ledger system of Herlihy to implement a decentralized storage structure.
	One of ordinary skill in the art would have been motivated to make this modification in order so a plurality of computing devices may be configured to participate as a plurality of nodes in a distributed ledger (Herlihy [0008]).
	Claim 26 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 3, Anton does not disclose however Dreier discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage policy system of Anton by the file system of Dreier to record metadata of a record at creation.
	One of ordinary skill in the art would have been motivated to make this modification in order to persist data records even in case of loss of power (Dreier [Col. 3 lines 50-55]).
With regards to claim 4, Anton further discloses:
wherein the transaction comprises at least one of creation of a new record in a collection of records, inserting a new record into an existing collection of records, reading the record, and modifying the record ([0106] read/write).
With regards to claim 5, Anton does not disclose but Dreier discloses:
wherein the new context information in the context graph structure represents a new version of the record or an entirely new record ([Col. 31 lines 15-30] metadata representations is updated as modifications to data are made).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage policy system of Anton by the file system of Dreier to record metadata of a record at creation.
	One of ordinary skill in the art would have been motivated to make this modification in order to persist data records even in case of loss of power (Dreier [Col. 3 lines 50-55]).
With regards to claim 13, Anton further discloses:

With regards to claim 14, Anton further discloses:
wherein the context graph structure for the record captures historical information about how that record has been created, modified, and/or read ([0075] history of previous transactions).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S Pub # 20170034217) in view of Dreier (U.S Pat # 10459664) and in further view of Herlihy (U.S Pub # 20170236120) and Cho (U.S Pub # 20170262551).
	With regards to claim 2, Anton does not disclose however Cho discloses:
wherein the context graph structure is stored and maintained as a first-class data-set ([0036] relationship and rows in a graph database may be first class).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the scalable data system of Cho to maintain data in a graph structure.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform fan-out control in scalable distributed data stores (Cho [0006]).
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S Pub # 20170034217) in view of Dreier (U.S Pat # 10459664) and in further view of Herlihy (U.S Pub # 20170236120) and Marwah (U.S Pub # 20140095449).

one or more databases comprising one or more collections comprising data records, storing data accessed through the various nodes using one or more data services to store the one or more collections comprising the data records on physical media ([0119] deliver data to user device).
Anton does not disclose however Marwah discloses:
each of the one or more databases being associated with a database policy dictating rules for interacting with data stored in that database ([0021] a database application can specify declarative policies that define the movement and transformation of stored database objects).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the database policy system of Marwah to help facilitate data access between a database.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide policy driven data placement and information lifecycle management (Marwah [0021]).
	With regards to claim 7, Anton further discloses:
capturing, by the membership of nodes, approval of the new database in a distributed ledger; and providing access to a plurality of nodes within the single logical service for the new database ([0142] monitor use of protected resource by maintaining a ledger).
Anton does not disclose however Marwah discloses:

determining, by the membership of nodes, to allow a new database with the requested proposed database policy ([0044] any new or future database objects created in tablespace 130A will also inherit the policy specified on tablespace 130A).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the database policy system of Marwah to help facilitate data access between a database.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide policy driven data placement and information lifecycle management (Marwah [0021]).
With regards to claim 8, Anton does not disclose however Marwah discloses:
wherein the requested proposed database policy comprises a name and initial behaviors for the one or more databases ([0050] name and behavior).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the database policy system of Marwah to help facilitate data access between a database.

With regards to claim 9, Anton further discloses:
wherein the one or more databases comprises: one or more collections of data logically grouped by name; and wherein the one or more collections each includes one or more records comprising a list of one or more name-value pairs ([0072] The data resource stored in the datastore 1.114 may be a grouped collection of attributes and values within a data structure (which may be commonly referred to as a data object). The grouped attributes and values may comprise an identifier 2.102 whereby the data resource may be addressed in the datastore (e.g., a file name, a unique identifier, a global unique identifier) and a contained data (e.g., similar to the contained data 2.108 of FIG. 2.1) that the particular data resource contains).
With regards to claim 10, Anton further discloses:
wherein the one or more collections of data are mapped to one or more slices to create a physical grouping of the one or more records ([0048] to track the distribution of data across multiple storage nodes, a mapping apparatus may maintain multiple sets of mappings among the storage nodes).
With regards to claim 11, Anton further discloses:
wherein a collection of context is utilized by the membership of nodes in accordance with policies associated with the nodes to determine whether individual data requests should be allowed or denied ([0078] The computing processes 2.110 may contain the computer-readable instructions 4.204 that may also specify a use policy 
With regards to claim 12, Anton further discloses:
wherein the database policy in combination with the node policy combine to define which data records and what type of data is accessible from each node of the plurality of nodes ([0049] policies for data movement and information lifecycle management in a database management system).
Claims 15-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S Pub # 20170034217) in view of Dreier (U.S Pat # 10459664) and in further view of Herlihy (U.S Pub # 20170236120) and Roennow (U.S Pub # 20190384748).
With regards to claim 15, Anton further discloses:
receiving an instruction to provision, and provisioning an initial node with an initial policy ([0130] update/modify use policy of the security node).
Anton does not disclose however Roennow discloses:
receiving, from an operator, using one or more networked computing devices, an instruction to create and creating a node identity associated with the initial node ([0049] inviting a new node by means of an existing unique id); 
the initial node automatically creating a ledger showing a membership with the node identity of the initial node for storage with the initial node ([0049] generating for the new candidate node a ledger network id);

the at least one additional node transmitting the second unique policy and the second node identity of the at least one additional node to all nodes in the membership ([0059] processor uses the shared secrets shared between node A and all other nodes of the network to authenticate votes made by other nodes); 
the at least one additional node receiving approval and entry credentials from the membership ([0059] receive votes for approval); and 
the at least one additional node creating a copy of the ledger for storage with the at least one additional node ([0059] updates its local copy of the ledger according to the request); 
each node in the membership automatically updating the membership in their respective ledgers to include the entry credentials of the at least one additional node; and 
establishing, by the at least one additional node, connections to all existing nodes in the membership ([0059] All other nodes forming part of the ledger network operate in the same way, whereby identical copies of the ledger are maintained at each node forming part of the ledger network); 
wherein a role of the at least one additional node is enforced by the single logical service based on the second unique policy ([0058] consensus process); 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 16, Anton does not disclose however Roennow discloses:
wherein each of the initial node and the at least one additional node include a copy of the ledger including the membership ([0059] All other nodes forming part of the ledger network operate in the same way, whereby identical copies of the ledger are maintained at each node forming part of the ledger network).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).

wherein the membership comprises an identity and location for each of the nodes within the single logical service ([0049] id [0208] exact/relative position).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 18, Anton does not disclose however Roennow discloses:
wherein the node identity comprises a public key and private key pair ([0053] private key-public key pair).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 19, Anton does not disclose however Roennow discloses:
wherein approval of the at least one additional node results from a consensus algorithm run by the membership ([0053] establish consensus).

One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 20, Anton further discloses:
requesting, by an operator of at least one node of the membership using one or more networked computing devices, a change of the node policy associated with the at least one node ([0130] modify the use policy of the node); 
changing, upon approval, the ledger to reflect the change of the node policy ([0131] updated use policy implemented).
Anton does not disclose however Roennow discloses:
executing, by all nodes of the membership, a consensus algorithm to approve the requested change of the node policy ([0058] consensus vote to make change).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy and Dreier by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).

wherein policies dictate how data must be governed by nodes enforcing the policies ([0060] use policy for defining an authorized access to a resource).
With regards to claim 23, Anton further discloses:
wherein each of the one or more nodes in the membership stores a copy of the node policies for each other node in the membership (Anton [0124] use policy of the one or more datastore servers).
With regards to claim 24, Anton further discloses:
wherein a service defined by the membership manages the segmentation of data in a distributed logical service enabling the one or more collections of records to be stored at each of the one or more nodes in the membership ( [0124] data is segmented among the one or more datastore servers), and enabling a transaction node to execute a data transaction comprising accessing one or more records stored at one or more of each other node in the membership or the transaction node executing the transaction ([0124] mediation server may associate each segment with segment ID and retrieve them).
With regards to claim 25, Anton further discloses:
wherein the node policy of the transaction node executing the transaction and the context corresponding to the one or more records defines whether each of one or more target records are permitted to flow to the transaction node, wherein each other node in the membership in a location where the one or more target records are stored sends the one or more target records stored to the transaction node executing the transaction only .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S Pub # 20170034217) in view of Dreier (U.S Pat # 10459664) and in further view of Herlihy (U.S Pub # 20170236120), Roennow (U.S Pub # 20190384748) and Pratt (U.S Pat # 10346626).
With regards to claim 22, Anton does not disclose however Pratt discloses:
wherein policies of nodes are created in a least privilege model ([Col. 7 lines 55-60] The principle of least privilege may be followed in order to restrict the access privileges of individual nodes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Anton, Herlihy, Dreier and Roennow by the access control system of Pratt to customize control to particular nodes.
One of ordinary skill in the art would have been motivated to make this modification in order to provide versioned access controls and custom access controls ([Col. 2 lines 15-20]).


Conclusion
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166